Citation Nr: 0004316	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  99-23 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than February 2, 
1999, for the award of service connection for a pain 
disorder.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1983 to October 1984.

2.  On January 7, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Notice of Disagreement 
and/or Substantive Appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement may 
be withdrawn in writing before a timely Substantive Appeal is 
filed.  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(a), (b) (1999).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw either a Notice 
of Disagreement or a Substantive Appeal filed by the 
appellant personally without the express written consent of 
the appellant.  38 C.F.R. § 20.204(c) (1999).  

In August 1999, the RO granted service connection for a pain 
disorder, evaluated as 30 percent disabling, effective from 
February 2, 1999.  The veteran was notified of the RO's 
decision by means of an August 13, 1999, letter.  He 
submitted a notice of disagreement to the RO concerning the 
effective date of the award on September 9, 1999.  A 
statement of the case addressing this claim was issued on 
October 26, 1999.  A VA Form 9 with "N/A" written on it was 
thereafter received at the RO on October 28, 1999.  

In a written statement received at the Board on January 7, 
2000, the veteran stated that he wanted to withdraw his 
appeal.  The appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

